EHXIBIT 10.37
 
 
 
[On Cadiz Inc. Letterhead]
 
 
 
January 9, 2013
 
 
 
Brownstein, Hyatt Farber and Schreck
21 E. Carrillo Street
Santa Barbara, CA, 93101


Re:           Cadiz Inc. and Cadiz Real Estate LLC – Revised Terms of Engagement


Dear Sirs:


On behalf of Cadiz Inc. ("Cadiz"), this letter will set forth the terms on which
Brownstein, Hyatt Farber and Schreck (“Brownstein”) shall provide certain legal
and consulting services as General Counsel, and Scott S. Slater ("Slater") shall
serve in certain specific roles and provid certain services as described below,
to the Company and its wholly owned subsidiary, Cadiz Real Estate LLC
("CRE").  Cadiz and CRE will be referred to collectively in this letter as the
"Company".


This letter will amend and supersede the terms of engagement set forth in our
prior engagement letter dated November 24, 2008 (the “2008 Letter”) as to the
matters described in the 2008 Letter.


1.           Availability of Scott Slater.  Brownstein shall make available to
the Company the services of Slater in assisting the Company in the development
and implementation of the Cadiz Valley Water Conservation, Recovery and Storage
Project (the "Water Project"), and for such other duties as the Company may deem
necessary.  The Company may separately offer Slater such executive positions
with the Company as the Company’s Board of Directors shall determine from time
to time, including without limitation Chief Executive Officer and President.


In performing these duties, Slater shall not be limited to approximately
one-half of his available working hours per week (as provided in the 2008
Letter); rather, Slater shall spend whatever portion of his available working
hours per week as may be necessary in performing these duties and in advancing
the development and implementation of the Water Project.  The Company
acknowledges that Slater may continue to provide services to others on behalf of
Brownstein provided that such other services are provided in a manner such that
there is no interference with the performance of Slater’s duties for the
Company.


Brownstein may be called upon to perfomr legal services as may be reasonably
required in support of the Company or Slater’s duties, pursuant to an
independent legal services agreement under terms and conditions that are
acceptable to the Company.  Fees for these legal services that are expected to
exceed $25,000 per assignment shall be approved by the Chairman or Chief
Financial Officer of the Company.


2.           Compensation.  In consideration of the services to be provided
pursuant to this Agreement, the Company shall compensate Brownstein as follows:


a.           Base Cash Compensation.  Brownstein shall receive base cash
compensation of $25,000 per month, plus reimbursement for reasonable business
and travel expenses incurred within the scope of work with the Company.  

 
b.           Incentive Compensation.  Brownstein shall be entitled to receive
incentive based compensation subject to achievement of the milestones set forth
below, which shall supersede the incentive compensation payments set forth in
the 2008 Letter.  In this regard, Brownstein acknowledges that is has already
received, pursuant to the 2008 Letter, a fee of $500,000 which was earned and
paid upon the signing of deal term sheets for more than 51% of the Water
Project’s annual capacity.


(i)           A fee equal to One Hundred Thousand (100,000) shares of the
Company’ common stock, earned upon the execution of this Letter Agreement and
the concurrent commitment by Brownstein, as set forth herein, to expand the
level of services provided by Brownstein to the Company beyond those previously
required under the 2008 Letter and payable three years from the date of
execution.


(ii)           A fee equal to One Hundred Thousand (100,000) shares of the
Company’ common stock, earned upon receipt by the Company of a final judicial
order dismissing all legal challenges to the Final Environmental Impact Report
for the Cadiz Water Project and payable three years from the date of the
judicial order.

(iii)           A fee equal to One Hundred Thousand (100,000) shares of the
Company’ common stock, earned upon the signing of binding agreements for more
than 51% of the Cadiz Water Project's annual capacity and payable three years
from the date of signing.


(iv)           A fee equal to One Hundred Thousand (100,000) shares of the
Company’ common stock, earned upon the commencement of construction of
construction of all of the major facilities contemplated in the Final
Environmental Impact Report necessary for the completioin and delivery of the
Cadiz Water Project, including wellfield, power distribution, 43 mile pipeline,
and connection to aqueduct and payable three years from the date of
commencement.


    For any incentive fee to be earned, Brownstein must be providing services to
the Company pursuant to this Letter Agreement at the time the milestones
applicable to such fee are achieved, although Brownstein need not be so engaged
at the time the fee is payable or paid.  The Company acknowledges and agrees
that this Letter Agreement is subject to the covenant of good faith and fair
dealing and that if, during the term of this Letter Agreement, the Company has
made substantial progress towards achieving the milestones set forth in
subsections (ii), (iii) and (iv) above and Brownstein’s services hereunder are
terminated at the option of the Company, Brownstein will be given the
opportunity without further compensation from the Company to complete such
milestones or Brownstein will be compensated with a mutually agreeable
proportionate share of such milestone based fees.
 
    The incentive fees payable hereunder in the form of common stock shall be
subject to compliance with all applicable federal and state securities laws and
Nasdaq rules.  In this regard, Brownstein agrees to execute and deliver to the
Company such further documentation as the Company may deem necessary or
appropriate to demonstrate compliance with such rules.


All fees payable to Brownstein under this Section 2 shall be in addition to, and
not in lieu of, any fees that may be payable directly by the Company to Slater
for his service as an executive officer of the Company pursuant to a separate
agreement between the Company and Slater.


3.           Term.  Brownstein shall continue to provide services under the
terms set forth in this Letter Agreement until sixty (60) days after either
party gives notice of termination to the other (the "Term").  Any compensation
earned but unpaid prior to the date of termination (including incentive fees)
shall remain payable following termination.


4.           General.


a.           Non- Employee Status.  During the Term, neither Slater nor any
other Brownstein attorney or employee providing services to the Company under
this Letter Agreement shall be an employee of the Company.  No payroll or
employment taxes of any kind shall be withheld or paid by the Company with
respect to payments to Brownstein during the Term, and the Company shall make no
additional benefits available to Brownstein or any of its respective attorneys
and employees.  The Company shall indemnify and hold harmless Brownstein, its
shareholders, officers, agents and assigns from any liability and all liability
that might traditionally be associated with or arise out of the services being
provided by Brownstein hereunder, other than in the case of gross negligence or
intentional misconduct.  The Company further agrees that, except in the case of
the specific services to be provided to the Company under this Letter Agreement,
Brownstein shall have reasonable discretion, in consultation with senior
management, to make assignments to Brownstein professionals, subject to a
separate professional services agreement with the Company.  Any other existing
retainer agreements between the Company and Brownstein are unaffected by this
Letter Agreement.


b.           Confidentiality.  You shall keep in strictest confidence all
information relating to the business, affairs, customers and suppliers of the
Company which you may acquire during the performance of services and duties
hereunder and which is not otherwise generally known to the public.


c.           Public Disclosure.  You understand that the terms of this letter
may be required to be disclosed in, or filed as an exhibit to, the Company's
annual proxy statement or other reports filed publicly with the U.S. Securities
and Exchange Commission.

If the foregoing correctly sets forth your understanding, kindly indicated your
acceptance below whereupon this letter shall constitute an agreement between us
in accordance with its terms.
 
Cadiz Inc.
 
 
 
By:   /s/ Keith Brackpool
         Keith Brackpool
         Chief Executive Officer
 
 
Cadiz Real Estate LLC
 
 
 
By:   /s/ Timothy J. Shaheen
         Timothy J. Shaheen
         Chief Executive Officer




Agreed and Accepted as of the date set forth above:


Brownstein, Hyatt Farber and Schreck






By:   /s/  Robert J. Saperstein
         Robert J. Shaperstein
         California Managing Shareholder